MEMORANDUM OPINION
                                         No. 04-09-00594-CV

                                   IN THE MATTER OF M.A.G.

                     From the 289th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009-JUV-01723
                            Honorable Carmen Kelsey, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 3, 2010

DISMISSED FOR WANT OF PROSECUTION

           On October 29, 2009, the court reporter responsible for this cause filed a notification of

late record stating that the reporter’s record has not been filed because appellant has failed to pay

or make arrangements to pay the reporter’s fee for preparing the record and appellant is not

entitled to appeal without paying the fee.

           Therefore, on November 9, 2009 we ordered appellant to provide written proof to this

court that either (1) the reporter’s fee has been paid or arrangements have been made to pay the

reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. We warned

appellant that upon failure to respond within the time provided, appellant’s brief will be due

within thirty (30) days from the date of this order, and we would only consider those issues or
                                                                                    04-09-00594-CV


points raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX.

R. APP. P. 37.3(c).

       Because we received no response, Appellant’s brief was due to be filed with this court on

December 9, 2009. No brief was filed. On December 23, 2009, we ordered that appellant show

cause in writing within fifteen days why this appeal should not be dismissed for want of

prosecution. See TEX. R. APP. P. 38.8(a). We received no response. The appeal is, therefore,

dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).

                                                 PER CURIAM




                                               -2-